DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

EXAMINER’S AMENDMENT
Election/Restrictions
s 9, 10, 13 and 15 directed to an invention non-elected without traverse.  Accordingly, claims 9, 10, 13 and 15 have been cancelled.

 Reasons for Allowance
Claims 1 – 2, 4 – 5, 8 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach nor reasonably suggest a method of manufacturing a semiconductor device as recited in claim 1, comprising the steps of [emphasis added]:
loading a substrate into a substrate process chamber having a plasma generation space in which a processing gas is plasma-excited and a substrate process space communicating with the plasma generation space, wherein a coil is configured to wind around an outer periphery of the plasma generation space so as to have a diameter larger than a diameter of the substrate, and the plasma generation space is arranged between a lower end of the coil and an upper end of the coil;
mounting the substrate on a substrate mounting table installed inside the substrate process space;
adjusting a height of the substrate mounting table by raising or lowering the substrate mounting table according to a power value of a high-frequency power supplied to the coil, so that the substrate mounted on the substrate mounting table is located at a target height according to the power value of the high-frequency power and spaced apart by a distance of 38 mm or more downward from the lower end of the coil where a density of a plasma generated on the substrate while processing the substrate is uniform in a plane direction of the substrate;

plasma-exciting the processing gas supplied to the plasma generation space by supplying the high-frequency power to the coil to resonate the coil, wherein a density of a plasma generated at a height of the lower end of the coil has a distribution in the plane direction of the substrate where a density of the plasma generated at the height of the lower end of the coil and above an outer edge portion of the substrate is higher than a density of the plasma generated at the height of the lower end of the coil and above a central portion of the substrate; and
processing the substrate mounted on the substrate mounting table by the plasma-excitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-DIAZ whose telephone number is (571)270-5979. The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

	/JOSE I HERNANDEZ-KENNEY/           Primary Examiner, Art Unit 1717